ALLOWABILITY NOTICE
Terminal Disclaimer
The terminal disclaimer filed on 01 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,142,666 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Prior Art fails to disclose, teach, or suggest all of the limitations of the claimed invention. Particularly, the Prior Art fails to disclose, teach, or suggest an audiovisual content item data stream comprising a plurality of individual audiovisual data streams including a first stream comprising audio data for the audiovisual content comprising mandatory and replaceable audio data, wherein second audio data comprises an audio data processing descriptor that indicates that the second audio data is a) alternative audio data; or b) additional audio data (i.e., the descriptor is a binary flag that indicates the audio data is one or the other of the two aforementioned data types) where ‘alternative audio data’ is substituted over replaceable audio during rendering and ‘additional audio data is to be rendered along with both mandatory and replaceable audio during rendering. These elements, in combination with the other recited limitations of the claimed invention are deemed to be non-obvious over the Prior Art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WILLIAM J KIM/Primary Examiner, Art Unit 2421